Citation Nr: 1436514	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a service-connected lower back disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Christine Clemens, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The case was later transferred to the VA RO in St. Louis, Missouri.  

In June 2014, the Veteran testified before the Board at a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record, and has been reviewed.  

The record in this matter consists of paper and electronic claims files.  New and relevant documentary evidence has not been added to the record since the January 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).  


FINDINGS OF FACT

Throughout the appeal, the evidence is in equipoise as to whether the Veteran's thoracolumbar spine disorder has caused limited forward flexion to 30 degrees or less.  The evidence is clear, however, that there is no ankylosis, and that there have been no incapacitating episodes as defined by the regulation.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, and no higher, for the Veteran's lower back disorder, have been met throughout the appeal (without disturbing the already established temporary total evaluations for hospitalization).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013). 
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied by way of several letters sent to the Veteran between February 2005 and December 2011.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, following full notification, the claim on appeal was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claim.  VA obtained medical records from the Social Security Administration (SSA).  VA afforded the Veteran the opportunity to give testimony for the Board's review, which he did in June 2014.  Moreover, VA afforded the Veteran multiple VA compensation examinations during the appeal period, reports of which comment on the nature and severity of his service-connected lower back disorder.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for Increased Rating

In July 2002, VA established service connection for the Veteran's lower back disorder and assigned a 20 percent disability evaluation.  In December 2004, the Veteran filed a claim for increased rating.  In the March 2005 rating decision on appeal, the RO denied the Veteran's claim.  

During the appeal period, in September 2006 and July 2007, the Veteran underwent back surgery which required periods of convalescence.  In response, the RO assigned 100 percent evaluations - between September 22, 2006 and December 1, 2006, and between July 12, 2007 and October 1, 2007.  38 C.F.R. § 4.30 (2013).  The 20 percent evaluation was continued following these temporary total ratings.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Disability of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  38 C.F.R. § 4.71a.  Evaluations of 10, 20, 40, 50, 60, and 100 percent are authorized for such thoracolumbar spine disorders as limitation of motion, intervertebral disc syndrome (IVDS), and ankylosis.  As the Veteran's primary back disorder has been rated as 20 percent disabled during the length of the appeal period, the Board will limit its analysis of the rating criteria to whether the 40, 50, 60, or 100 percent ratings would be authorized.  

Under the General Rating Formula, an evaluation of 40 percent is warranted for favorable ankylosis of the entire thoracolumbar spine, or for forward flexion limited to 30 degrees or less.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis of the thoracolumbar spine is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).   

In this matter, the evidence of record consists of private and VA treatment records dated between 2004 and 2013, lay statements from the Veteran and his spouse, and of VA examination reports dated in February 2005, April 2010, September 2011, March 2013, and August 2013.  As will be discussed fully below, this evidence indicates that a rating in excess of 20 percent is unwarranted prior to February 11, 2005, and that a 40 percent rating is warranted thereafter.

None of the evidence of record indicates that the Veteran's disorder has involved either ankylosis or incapacitating episodes.  Rather, the VA examination reports expressly indicate an absence of ankylosis, and expressly state that the Veteran's intervertebral disc syndrome has not caused incapacitating episodes.  Furthermore, none of the evidence dated prior to February 11, 2005 indicates forward flexion less than 30 degrees.  In fact, the most recent evidence dated prior to February 11, 2005, found in a November 2004 private treatment record, indicates forward flexion to 70 degrees.  From February 11, 2005, however, the evidence of record is in equipoise regarding whether the Veteran's pain-free forward flexion has exceeded 30 degrees.  See Deluca, supra.  

On the one hand, certain evidence indicates that painful motion has significantly limited the Veteran's forward flexion.  The February 2005 VA examiner found forward flexion limited by pain to 8 degrees.  The September 2011 VA examiner noted forward flexion limited by pain to between 10 to 15 degrees.  The August 2013 VA examiner cited "objective" evidence of pain which limited forward flexion to 10 degrees.  Supporting the Veteran's complaints of disabling pain is the fact that he underwent two back surgeries during the appeal period.  In September 2006, he underwent VA laminectomy on his lower spine.  In July 2007 he underwent a VA discectomy on his lower spine.  These surgeries were initially deemed successful, but radiographic evidence (MRI, CT scans, and x-ray reports) dated after the two surgeries repeatedly indicates ongoing problems with the lower back, such as disc protrusion, bulging, and even herniation.  The evidence of extensive pain medication used by the Veteran also tends to corroborate his assertions regarding pain.  During the appeal period, the Veteran has regularly used morphine, and has received multiple injections into his lower spine to alleviate his lower back pain.  In sum, the record contains substantial evidence that tends to indicate that the Veteran's pain-free forward flexion is less than 30 degrees.    

On the other hand, certain evidence of record indicates that the Veteran's pain-free forward flexion has exceeded 30 degrees.  None of evidence dated since 2004 indicates muscle atrophy in the lower back, or indicates abnormal wear patterns of the feet or shoes.  A May 2005 VA treatment record notes forward flexion of 70 degrees.  The April 2010 VA examiner noted pain-free forward flexion to 40 degrees and noted positive Waddell's sign, stating that, after indicating "excruciating discomfort" during range of motion testing, the Veteran was able to "bend down to put on and take off his shoes and socks and was able to ascend and descend the examination table independently."  In an August 2011 VA record addressing treatment of the Veteran's pain, the Veteran's physician described the Veteran as "relaxed and comfortable" with a "non-antalgic gait."  The physician stated that the Veteran ambulated unassisted, and was able to heel walk, toe walk, and step up bilaterally.  The physician noted a negative bilateral straight leg test, and noted no significant pain or tenderness when examining the lower back.  One month later, the September 2011 VA compensation examiner noted pain-free forward flexion to only 10 to 15 degrees.  In the report, the examiner provided detail regarding the Veteran's apparent difficulty moving around the examination room.  The examiner indicated that the Veteran had difficulty moving without the assistance of his spouse and of a cane.  But this examiner questioned the validity of the findings.  The examiner indicated a positive Waddell's sign.  The examiner stated, "I do not consider his effort upon formal range of motion testing ... to be optimal."  The examiner indicated that the Veteran's limitations and complaints of pain were "disproportionate" to "observed spine tenderness."  This examiner even characterized the range of motion measurements as "invalid."  

To deny a claim for increased rating, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In cases where the preponderance of the evidence is in the claimant's favor, or where the evidence does not preponderate against the claim, the claim should be granted.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Given the favorable evidence of record, the Board cannot find that a preponderance of the evidence is against his claim.  Indeed, the evidence is in equipoise on the issue of whether the Veteran's pain-free forward flexion exceeds 30 degrees.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt, and thereby grant the Veteran's claim for an increased rating to 40 percent.  38 U.S.C.A. § 5107(b).

A preponderance of the evidence is, however, against any claim to a rating in excess of 40 percent.  The Veteran's symptomatology does not rise to the level of the criteria necessary for higher ratings of 50, 60, or 100 percent.  As noted earlier, there is no evidence that the Veteran cannot move any portion of his spine at all, such that a finding of ankylosis would be made.  Nor is there evidence of incapacitating episodes.  Therefore, the higher ratings are inapplicable at any time during the appeal period.   

With regard to the neurological aspects of his lumbar disorder, i.e., the Veteran's radiculopathy into his legs, Note (1) under the General Rating Formula directs VA to rate separately under an appropriate DC "any associated objective neurologic abnormalities[.]"  The RO has awarded separate ratings for neurological symptoms, namely sciatica in the lower extremities.  As the Veteran did not appeal those rating decisions to the Board, the ratings assigned for neurological symptomatology into the legs will not be discussed here.  

The Board has considered the lay statements of record from the Veteran, from his friend, and from his spouse.  These statements are of probative value on the issue of the way in which pain affects the Veteran's ability to move.  Lay persons are competent to attest to symptoms that may be observed or sensed, such as pain and limitation of motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay evidence regarding whether a rating in excess of 40 percent has been warranted here is of limited probative value.  Whether the Veteran has ankylosis or incapacitating episodes are medical determinations.  The Veteran is not competent to render a medical opinion on these matters.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's back disorder is appropriately contemplated by the rating schedule.  Specifically, the Veteran has pain and limitation of motion due to his back disorder.  Those symptoms are directly contemplated by the schedular criteria.  As indicated in the analysis above, were the record to indicate worse symptoms, then the rating schedule would warrant a higher rating.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115.

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is no longer able to work because of symptomatology associated with the back disability.  However, the record shows that entitlement to a total disability rating based on individual unemployability has already been granted. The Veteran has not asserted disagreement with that grant of benefits or the effective date established. Therefore, it is not before the Board. 


ORDER

Entitlement to a rating of 40 percent for the service-connected lower back disability is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


